PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/151,965
Filing Date: 11 May 2016
Appellant(s): THD S.P.A.



__________________
Bryan T. Fink
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/27/22.

GROUNDS OF REJECTION
Every ground of rejection set forth in the Office action dated 12 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

NEW GROUNDS OF REJECTION
There are no new grounds of rejection that have been added from the Office action dated 12 May 2021.

WITHDRAWN REJECTION(S)
	There are no withdrawn rejection(s) from the Office action dated 12 May 2021.

RESPONSE TO ARGUMENTS PRENSENTED IN APPELLANT’S APPEAL BRIEF
Appellants’ arguments filed 27 April 2022 have been carefully reviewed and fully considered.  However, they are not readily persuasive.  The rejections have been maintained, and in response the examiner respectfully submits the following:

Ground 1 (Claim 1): Webster Itself Explains Why Passive Signal Measurement is Advantageous Because (1) It Saves on Power Consumption, and (2) It Measures Sensor Data On Command (i.e., Gets Rid of Excessive/Unwanted Sensor Data)
Appellant argues that “there is no obvious reason or suggestion to apply Webster’s radio frequency transmitter 208 to Guerineau,” and that “none of the cited references teaches or suggests that passive signal measurement (i.e., without a battery) would be desirable or advantageous in Guerineau.”  Webster itself gives a reason why passive signal measurement is desirable and advantageous including, for example, at para [0005] and [0033] of Webster.
Specifically, para [0005] of Webster explain that passive signal measurement occurs “battery free.”  This means that there doesn’t need to be an active power source dedicated for the sensor.  This saves on power consumption.  Additionally, para [0033] describes how a RFID transponder allows for the sensor to be queried, so that the sensor doesn’t constantly have to be running, collecting data that the user is not interested in collecting.  Instead, the sensor can be powered-up on demand when the data of interest of the time period of measuring occurs (“… the radio receiver/ready device 300 can be a suitable RFID reader than can query the transponder 400 by sending a signal that energizes the transponder IC 402 causing it to measure temperature and transmit the temperature t the radio receiver/reader device 300,” para [0033] of Webster).  None of these advantages are recognized in Guerineau.
Additionally, Appellant’s argument that “RF power is relatively low and may not be adequate to passively power Guerineau’s pressure transducer 8” is speculative at best.  Does Appellant have any evidence to support this assertion or any evidence of what Guerineau’s power requirements are?  We are instructed that "attorney's arguments .. cannot take the place of evidence." In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (citation omitted); see also In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984) (holding that lawyer arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value).
In conclusion, passive signal measurement is advantageous to Guerineau’s device because it reduces power consumption and obviates collecting unwanted data from the sensor. 

Ground 2 (Claim 11): The Claim Language “Configured For Obtaining A Reference Parameter” is Functional Language Because It Describes What the “Reader” Does, not what the “Reader” Is
Appellant argues that “Webster fails to disclose or suggest that its reader is configured for obtaining a reference parameter, particularly via a card associated with its rings 100,400” and “Condurso also fails to disclose or suggest that its reader 240 is configured for obtaining a reference parameter, particularly from a card associated with a probe or other medical device.”  As a preliminary matter, the rejection does not rely on Condurso for the claimed “reader.”  So that argument is moot.
To fully respond, first the scope of the claim language has to be ascertained.  Specifically, the claim language “a reader configured for obtaining a reference parameter via a card associated with the anorectal probe” has to be analyzed to determine if it is functional language or structural language.  A claim term is functional when it recites a feature by what it does rather than by what it is.  A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. See Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Here, the claim language “obtaining a reference parameter” describes what the reader does, not what the reader is.  Therefore, this language is functional limitation.  As a result, this functional limitation is construed as having the full breath of its ordinary meaning such that if the prior art is capable of performing the function, then prior art reads on the functional limitation.  Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1020 (Fed. Cir. 2004)
Webster is capable of performing the function “obtaining a reference parameter” because Webster teaches that “[i]n addition to retrieving and transmitting real-time measured data, both passive and active devices can permit new or additional information to be written to a portion of the radio frequency device’s memory and/or, optionally, can permit the device to manipulate data or perform some additional functions” (see para [0023] of Webster).  So if Webster teaches have information written to its memory, then it is capable of obtaining reference parameters (i.e., parameters that can be applied to the measurements, as Appellant argues).
Appellant presents another argument that “it is neither inherent nor disclosed that Webster’s reader is capable of obtaining a reference parameter from a card associated with a probe.”  However, as discussed above, Webster is “capable” of obtaining a reference parameter from a card because the reference parameter from the card can be “written to a portion of the radio frequency device’s memory” (see para [0023] of Webster).
Appellants presents an additional argument that “Condurso’s cards are not associated with a medical device, particularly an anorectal probe.”  The rejection does not rely on Condurso for the probe, but does rely on Condurso for the card being associated with a medical device.  Para [0061] (two paragraphs before para [0063], which teaches the card) explicitly states “a variety of diverse medical devices including therapeutic instruments such as parenteral and enteral infusion pumps and respirators, physiological monitors such as heart rate, blood pressure, ECG, EEG, and pulse oximeters, and clinical laboratory biochemistry instruments such as blood, urine and tissue sample measurements instruments and systems.”

Ground 3 (Claim 17): Putting a Medical Device and a Card in a Single Package has the Obvious Advantage of Providing Convenience to the User and/or Provide the Components in a Sterilized Environment
Appellant argues that (1) “Lonon fails to provide any reason or suggestion to modify Guerineau such that its probe 2 is contained in a single package with an associated card,” (2) “Lonon does not teach that its medical identification card and medical device (e.g., stethoscope) are associated with each other,” and (3) “none of the cited references teaches or suggests that arranging the probe 2 and an associated card in a single package would ‘provid[e] convenience to the user and/or provide the components in a sterilized environment.’”  Each of these arguments will be addressed in the order they were presented.
With respect to the first argument, the Office action expressly gives a reason or suggestion for modification on page 7.  This reason is “for the obvious advantage of providing convenience to the user and/or provide the components in a sterilized environment” (see page 7 of the Office action).  A skilled artisan would understand that Guerineau’s probe is a medical device, and thus reading Lonon that a “medical device” and a “card” may be placed in a single package, would think to take Guerineau’s medical device (i.e., probe) and place it into a package with a card.
With respect to the second argument, the examiner submits that Appellant’s arguments are construing the term “associate” too narrowly.  The examiner did not find any explicit definition of the term “associate” in Appellant’s specification.  Although Appellant did provide context in the specification for when the term “associated” was used, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Instead, the examiner submits a definition from Merriam-Webster for the term “associate,” which is: 

    PNG
    media_image2.png
    542
    732
    media_image2.png
    Greyscale

(see https://www.merriam-webster.com/dictionary/associate; accessed 5/6/22).
The examiner submits that definition entry # 3 from above is applicable to the claim construction here.  Specifically, a card and a medical device that are in the same package together would be brought together in an intangible way (such as memory or imagination) because the person opening the package would associate them together in his/her mind.
With respect to the third argument, Appellant argues that “placing Guerineau’s anorectal probe 2 and an associated card in a single package could actually impede accessibility to the probe 2 and card and thus be an inconvenience to the user in this regard.”  The examiner submits that a skilled artisan would know how to open a package, including a package like element 2 of Lonon (see Fig. 1-3 of Lonon).  Therefore, because a skilled artisan would know how to open a package, the skilled artisan wouldn’t be impeded.  It wouldn’t seem to make sense to put a medical device and a card in a package and make them inaccessible.  That would be unreasonable.  

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791         
                                                                                                                                                                                               /ALLEN PORTER/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.